Citation Nr: 0801694	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-40 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to May 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran failed to appear for a hearing before a Veterans 
Law Judge in Montgomery in December 2007.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A left knee disorder did not have its onset during 
service and is unrelated to service.  

2.  A right knee disorder did not have its onset during 
service and is unrelated to service.  

3.  In June 1983, the RO denied the veteran's petition to 
reopen his claim for service connection for a low back 
disorder.  The veteran did not appeal.

4.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
received. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3.  The June 1983 RO decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

4.  The criteria to reopen the claim for service connection 
for a low back disorder are met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With respect to the claim for service connection for a low 
back disorder, the Board is reopening the claim.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Concerning the other claims, the duty to notify was satisfied 
through an April 2003 letter to the veteran that addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of the evidence required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, including that in his possession, to the 
AOJ.

The veteran was notified of effective dates for increased 
ratings and degrees of disability in March 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in 
VA's duties to notify the veteran concerning effective date 
or degree of disability for the claims are harmless, as 
service connection has been denied thus rendering moot any 
issues with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.   In this case, VA obtained all available evidence 
which the veteran authorized it to obtain.  Service medical 
records, VA medical records, private medical records, and lay 
statements are of record.  As discussed below, the record 
does not establish that the veteran suffered an event, 
injury, or disease of either knee in service.  Therefore, a 
VA examination is not required.  See 38 C.F.R. § 3.159(c)(4).  
VA has satisfied its assistance duties.


Right and left knee disorders

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service medical records do not show any left or right knee 
complaints or pertinent pathology.  The veteran denied having 
or having had knee symptoms on service discharge examination 
in May 1965, and clinical evaluation of his knees was normal 
at that time.  His knees were not complained of or shown to 
be abnormal on VA examination in July 1976.  

The veteran has stated that he sustained knee injuries while 
on active duty; however, the Board finds that these 
statements are not credible.  The statements and findings 
made contemporaneous to service are found to be more 
persuasive than the statements made by the veteran many years 
later in conjunction with his claim for benefits.  Again, in 
May 1965 the veteran specifically denied a history of a trick 
or locked knee.  He sought treatment on numerous occasions 
during service and never mentioned any injuries or symptoms 
related to his knees.  Clinical evaluation of the lower 
extremities in May 1965 was normal, essentially ruling out 
the presence of a knee disability.

Dr. Fambrough reported in July 2002 that the veteran has 
severe arthritis in both of his knees.  VA X-rays of the 
veteran's knees in May 2003 showed right knee degenerative 
arthritis, but the left knee was normal.  The Board accepts 
that the veteran has right knee arthritis and that he may 
have a left knee disorder as well.  At any rate, there is no 
competent medical evidence of record indicating that 
arthritis of either knee was manifest in service or is 
related to service, or that it was manifest to a degree of 10 
percent within one year of service separation.  There is no 
competent medical evidence of record showing that a right or 
left knee disorder, first diagnosed many years after service, 
had its onset during active service or is related to any in-
service disease or injury.  The veteran's own statements in 
this regard are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In light of the above, service connection for a left knee 
disorder and a right knee disorder is not warranted.  The 
preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


Low back disorder

The current application to reopen was received in November 
2002.  Claims are to be reopened when new and material 
evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  
Applicable 38 C.F.R. § 3.156 (2007) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

The RO denied service connection for lumbodorsal strain in 
July 1976.  That denial was continued by a June 1978 RO 
rating decision.  The veteran was notified of each of these 
decisions and they became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The veteran applied to reopen in April 
1980.  In May 1980, the RO again denied the claim.  The 
veteran appealed that decision to the Board, which denied the 
claim in November 1980.  

At that time, there were service medical records showing low 
back complaints in February, September, October, and December 
1964.  The impression had been lumbosacral strain in February 
1964 but it was changed to myalgia in October 1964 and by 
December 1964, there was a provisional diagnosis of chronic 
low back pain.  There was no treatment in service after 
December 1964, and the veteran failed to report for physical 
therapy in January 1965.  The veteran's spine was normal on 
service discharge examination in May 1965 and he denied 
pertinent symptoms.  

There was a VA examination in July 1976 which resulted in a 
diagnosis of chronic dorsal lumbar strain, probably post-
traumatic.  There had also been lay statements submitted in 
April 1980.  They indicated that the veteran had had back 
problems in service and had been treated for back problems 
shortly after service.  Also, during an RO hearing in October 
1976, the veteran had testified that in service, he fell on 
the mess floor steps and injured his back some, and that it 
still bothers him.  

In November 1980, the Board found that new and material 
evidence had not been submitted and indicated that chronicity 
of low back pathology in service was not demonstrated.  The 
RO denied the claim again in June 1983, finding that an April 
1983 VA hospital report showing pulmonary disease, 
hypertension, and chest pain was not new and material 
evidence.  That decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

A July 2002 letter from Dr. Fambrough indicating that the 
veteran has post-traumatic arthritis in his lower back is new 
and material.  The description of the arthritis as post-
traumatic indicates that it was caused by trauma, and the 
veteran has stated that he injured his back during service 
when he fell on the mess floor steps.  This evidence is new 
and raises a reasonable possibility of substantiating the 
claim.  Although there was a diagnosis of post-traumatic 
chronic dorsal lumbar strain in 1976, the statement from Dr. 
Fambrough relates to arthritis.  In any event, his opinion is 
corroborative, rather than cumulative.  Since new and 
material evidence has been received, the claim is reopened.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened.  

REMAND

As discussed above, the veteran was treated for low back 
symptomatology on several occasions during active service.  
He has been diagnosed as having post-traumatic arthritis in 
his low back.  On remand, he should be provided a VA 
examination and a medical opinion should be obtained.  See 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
and a copy of this remand are to be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary by the examiner are 
to be performed.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to the date of onset and 
etiology of any current low back 
disorder(s) found to be present.

Specifically, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current low back disorder had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner 
should discuss the significance, if any, 
of the complaints and findings related to 
veteran's low back during service in 1964 
and 1965.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

2.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


